El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En este pleito fué embargada cierta cantidad de tabaco en rama del demandado para asegurar la efectividad de la sentencia que pudiera dictarse a favor del demandante, quien solicitó de la corte inferior que ordenase la venta de dicho tabaco por ser fungible y así lo decretó el tribunal en 9 de agosto de 1921. Más tarde recayó sentencia final en el pleito contraria al demandado y habiendo sido confirmada en apelación por este Tribunal Supremo solicitó entonces el demandado de la corte inferior que anulase la orden que, dis-puso la venta del tabaco, petición que fué negada el 25 de febrero de 1924, contra cuya resolución se interpuso el pre-sente recurso de apelación cuya desestimación nos pide el apelado alegando que no es apelable.
Si bien el número tercero del artículo 295 del Código de-Enjuiciamiento Civil autoriza la apelación contra providen-cia especial dictada después de sentencia, la que motiva este recurso no tiene ese carácter, pues si bien ha sido dictada después de sentencia, sin embargo, la cuestión de si dicha venta era procedente o no, fué resuelta antes dé la senten-*839cia y por tanto la negativa de sil nulidad no resuelve nna cuestión no discutida en el pleito. Ayoroa v. Sucesión Méndez, 13 D.P.R. 286. Además, la resolución de 9 de agosto de 1921 era apelable con la sentencia final del pleito de acuerdo con el iiltimo párrafo de la sección 14 de la ley para asegurar la efectividad de las sentencias (Comp. see. 5246) por lo que cualquier motivo de nulidad de que adoleciera la orden de venta debió ser alegado en la apelación contra la sentencia final y no después de ésta, pues según dijimos en el caso de Hernaiz Targa y Ca. v. Vivas, 20 D.P.R. 109, como regla general, no son apelables las órdenes denegato-rias de otras anteriores apelables; y en ese caso transcri-' bimos del caso de Goyhinech v. Goyhinech, 80 Cal. 409 (22 Pac. 175), lo siguiente: “Cuando la sentencia u orden son apelables por sí mismas, la apelación debe establecerse contra la sentencia o la orden, y no contra una orden subsi-guiente rehusando anularlas.”

La apelación debe ser desestimada.